Citation Nr: 1640569	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-10 234	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss prior to December 9, 2015.

2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss as of December 9, 2015.

3. Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a Board hearing in April 2015.  In August 2016, the Board notified the Veteran that the Veterans Law Judge who conducted the April 2015 hearing was no longer employed at the Board and offered him a new hearing with another Board member.  In September 2016, the Veteran requested another Board video-conference hearing.  Accordingly, the case must be remanded to the RO to schedule a Board video-conference hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2015).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video-conference hearing in accordance with the September 2016 request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

